Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 3/23/21 have been fully considered but they are not persuasive.
Applicant asserts that Booty’s El display is segmented and not general purpose. This argument is not persuasive. It is unclear how applicant is construing the term “general purpose display”. The examiner is not aware of any interpretation which would have a narrow construction as to support applicant’s assertion. An EL display can absolutely be a general purpose display. It’s unclear why applicant’ thinks it can’t. 
Applicant asserts the prior art does not address the amendment language. The new grounds of rejection are the best response to the amendments of record. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-33, 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booty (US 7505374) in view of Perez Feliciano (US 2017/0075314).

Booty does not disclose the claimed: the user interface module being accessible through the transparent cover. Perez teaches a double display with a touch screen input. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s display with a touch screen as taught by Perez. The reason for doing so would have been to allow a user to provide inputs by touch through the transparent screen, as taught by Perez.
Booty discloses a first display 214 forming a time display placed over another display 216. When LCD display 214 is not in use it is rendered transparent. The display 216 is EL type to provide display features the LCD cannot, such as brightness. Booty does not specifically detail the claim language: the general purpose display configured to present a graphical user interface when the computer device is in a first mode and when the computer device is in a second move, the second mode being a time display mode. Booty does not disclose the general purpose display configured to present a graphical user interface. Perez teaches a user interface with touch screen – paragraphs 41, 57, 80. Perez teaches a digital display for displaying other mode information and an analog display underneath the LCD display. Perez clearly teaches the concept of dual modes one not time and one time as well as the concept of a transparent over display. Perez however differs from the core subject matter at issue in that the other display is the transparent display and the time display is the under display. This is however not the case in the base reference of Booty. Booty’s time display is very clearly digital – 214 figure 2. The core difference 

With regard to claim 22 Booty and Perez teach the computing device of claim 21, wherein each of the one or more segmented displays comprise segmented liquid crystal display (column 3 lines 40-47).

With regard to claim 23 Booty and Perez teach the computing device of claim 22, wherein the general purpose display unit (216) comprises a different type of display than the one or more segmented displays (column 3 lines 48-57).

With regard to claim 24 (depends from claim 21) Booty does not teach the claimed: wherein the computing device is a watch. Perez teaches a watch – figure 1 – with a dual layer display - abstract. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device as a portable wristwatch as taught by Perez. The reason for doing so would have been to allow the system to be moved easily and worn about a wrist, as taught by Perez. 

With regard to claim 25 Booty and Perez teach the computing device of claim 24, wherein the one or more segmented displays have sixty individual radial segments (figures 2, 4).

With regard to claim 26 Booty and Perez teach the computing device of claim 21, wherein the one or more segmented displays comprise a first segmented display and a second segmented display over the first segmented display (figure 2, 214 and 216).

With regard to claim 28 (depends from claim 21) Booty does not disclose the claimed: wherein the one or more segmented displays are configured to become transparent when the computing device is not in the time display mode. Perez teaches rendering a top layer transparent when not in use to make a lower layer display visible – figure 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device with a sub display as taught by Perez including a more detailed display such that the top layer could be deactivated and rendered transparent in a mode wherein it is not being used, as taught by Perez. The reason for doing so would have been to allow additional information to be shown as well as to conceal the inactive display according to modes of operation as taught by Perez. 

With regard to claim 29 (depends from claim 21) Booty does not disclose the claimed: wherein the one or more segmented displays are configured to power off when the computing device is not in the time display mode. Perez teaches turning off the top display to render the bottom display visible – figure 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device with a sub display as taught by Perez including a more detailed display such that the top layer could be deactivated and rendered transparent in a mode wherein it is 

With regard to claim 30 (depends from claim 21) Booty does not disclose the claimed: wherein the general purpose display unit has denser pixels as compared to the one or more segmented displays. Perez teaches a dual layer display with a higher pixel density display displaying various information and graphics. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device with a sub display as taught by Perez including a more detailed display such that the top layer could be deactivated and rendered transparent in a mode wherein it is not being used, as taught by Perez. The reason for doing so would have been to allow additional information to be shown as well as to conceal the inactive display according to modes of operation as taught by Perez.

With regard to claim 31 (depends from claim 21) Booty does not disclose the claimed: wherein the one or more segmented displays consume less power as compared to the general purpose display unit. Perez teaches a complicated energy intensive display including graphics. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device with a sub display as taught by Perez including a high energy more detailed display such that the top layer could be deactivated and rendered transparent in a mode wherein it is not being used, as taught by Perez. The reason for doing so would have been to allow additional information to be shown as well as to conceal the inactive display according to modes of operation as taught by Perez.


Booty does not disclose the claimed: to become transparent when the watch is not in a time display mode.
Perez teaches rendering a top layer transparent when not in use to make a lower layer display visible – figure 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device with a sub display as taught by Perez including a more detailed display such that the top layer could be deactivated and rendered transparent in a mode wherein it is not being used, as taught by Perez. The reason for doing so would have been to allow additional information to be shown as well as to conceal the inactive display according to modes of operation as taught by Perez. 
Booty discloses a first display 214 forming a time display placed over another display 216. When LCD display 214 is not in use it is rendered transparent. The display 216 is EL type to provide display features the LCD cannot, such as brightness. Booty does not specifically detail the claim language: the general purpose display configured to present a graphical user interface when the computer device is in a first mode and when the computer device is in a second move, the second mode being a time display mode. Booty does not disclose the general purpose display configured to present a graphical user interface. Perez teaches a user interface with touch screen – paragraphs 41, 57, 80. Perez teaches a digital display for displaying other mode information and an analog display underneath the LCD display. Perez clearly 

With regard to claim 33 Booty and Perez teach the watch of claim 32, wherein the general purpose display unit comprises a different type of display than the one or more segmented displays (column 3 lines 38-57).

With regard to claim 36 (depends from claim 32) Booty does not disclose the claimed: wherein the one or more segmented displays are configured to power off when the computing device is not in the time display mode. Perez teaches turning off the top display to render the bottom display visible – figure 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in 

With regard to claim 37 (depends from claim 32) Booty does not disclose the claimed: wherein the general purpose display unit has denser pixels as compared to the one or more segmented displays.
Perez teaches a dual layer display with a higher pixel density display displaying various information and graphics. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device with a sub display as taught by Perez including a more detailed display such that the top layer could be deactivated and rendered transparent in a mode wherein it is not being used, as taught by Perez. The reason for doing so would have been to allow additional information to be shown as well as to conceal the inactive display according to modes of operation as taught by Perez.

With regard to claim 38 (depends from claim 32) Booty does not disclose the claimed: wherein the one or more segmented displays consume less power as compared to the general purpose display unit.
Perez teaches a complicated energy intensive display including graphics. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device with a sub display as taught by Perez including a high energy more detailed display such that the top layer could be deactivated and rendered transparent in a mode wherein it is not being used, as taught by Perez. The reason for doing so would have been to allow additional information to be shown as well as to conceal the inactive display according to modes of operation as taught by Perez.

With regard to claim 39 Booty discloses a watch, comprising: a housing (12); a user interface module within the housing (figures 2, 6, 7), the user interface; a general purpose display unit (216) positioned within the housing over the user interface module (figures 2, 6, 7); one or more segmented displays (214) positioned within the housing (12) over the general purpose display unit; and one or more processors within the housing (12 figure 2; column 4 lines 9-20; column 7 lines 19-33) in communication with the user interface module (figures 2, 6, 7), the general purpose display unit (216), and the one or more segmented displays (214), the one or more processors (column 4 lines 9-20; column 7 lines 19-33) configured to switch between a first operation mode in which the one or more segmented displays present graphical watch hands (claim 1).
Booty does not disclose the claimed: a second operation mode in which the one or more segmented displays become transparent.
Perez teaches rendering a top layer transparent when not in use to make a lower layer display visible – figure 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s device with a sub display as taught by Perez including a more detailed display such that the top layer could be deactivated and rendered transparent in a mode wherein it is not being used, as taught by Perez. The reason for doing so would have been to allow additional information to be shown as well as to conceal the inactive display according to modes of operation as taught by Perez. 
Booty does not disclose the general purpose display configured to present a graphical user interface. Perez teaches a user interface with touch screen – paragraphs 41, 57, 80. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure 
With further regard to the issue of layering:



With regard to claim 40 (depends from claim 39) Booty does not disclose the claimed: wherein the general purpose display unit has denser pixels and consumes more power as compared to the one or .

Claim 27, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booty (US 7505374) in view of Perez Feliciano (US 2017/0075314) in further view of Kawai (US 2002/0099452).
With regard to claim 27 depends on claim 21 Booty does not disclose the claimed: wherein the one or more segmented displays present different styles of graphical watch faces, and further comprising a control allowing a user to select which watch face style to display when operating in the time display mode.
Kawai teaches a highly customizable display – figure 7. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s system with a control allowing a user to select which watch face style to display when operating in the time display mode to present different styles of graphical watch faces, as taught by Kawai. The reason for doing so would have been to allow a user to select a desired visual appearance of the device, as taught by Kawai. 

With regard to claim 34 (depends from claim 32) Booty does not disclose the claimed: wherein the one or more segmented displays present different styles of graphical watch faces (Kawai figure 7).
Kawai teaches a highly customizable display – figure 7. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Booty’s system with a 

With regard to claim 35 Booty, Perez, and Kawai teach the watch of claim 34, further comprising a control providing for selection between the different styles of graphical watch faces (Kawai figure 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






5-27-21
/SEAN KAYES/Primary Examiner, Art Unit 2844